DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/16/2021 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites “a spring region” and “multiple, distinct, outward-facing spring regions”.  Depending claims 10 and 12 both recite “the spring region”.  It is not clear which region is “The spring region”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3, 5, 8-10, 12, 18, 22-23 and 25-27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Klitsch et al (US# 6827342).
	Klitsch et al discloses all the limitations of the instant claims including; an adapter piece 12 for connecting a damper tube 6 and an air spring piston 4 in a non-positive manner, wherein the adapter piece comprises a spring region having multiple distinct spring part regions 14 and/or 15 disposed in a single radial plane of the adaptor piece, wherein the spring part regions are discontinuous in a circumferential direction. Figure 2.	
Regarding claim 3, Kitsch et al disclose an air spring damper system comprising: a damper tube 6; an air spring piston 4; and an adapter piece 12 for connecting the damper tube and the air spring piston in a non-positive manner, wherein a non-positive connection exists between the air spring piston and the damper tube via a spring region 15 of the adapter piece that extends between and is in direct contact with both the air spring piston 4 and the damper tube 6, wherein contact between the spring region and the air spring piston is discontinuous in a circumferential direction.  Figures 12 and 3.
	Regarding claim 5, an outer wall of the damper tube 6 and an inner wall (inner surface of 14 above 15) of the adapter piece 12 are configured with a clearance fit.  Figure 3a.
  	Regarding claim 8, the spring region 14/15 is elastic along a radial axis of the damper tube.   
Regarding claim 9, Klitsch et al discloses  a method for producing an air spring damper system that includes a damper tube 6, an air spring piston 4, and an adapter piece 12 for connecting the damper tube and the air spring piston in a non-positive manner, wherein a non-positive connection exists between the air spring piston and the damper tube via a spring region 14/15 of the adapter piece, the method comprising compressing multiple, distinct, outward-facing spring regions 14/15 of the spring region of the adapter piece during a relative assembly movement of the damper tube and the air spring piston such that after the relative assembly movement in an assembled state the multiple, distinct, outward-facing spring regions of the spring region extend between and are in direct contact with both the air spring piston and the damper tube, with contact between the multiple, distinct, outward-facing spring regions and the air spring piston being discontinuous in a circumferential direction.  Col. 2, lines 42-55.
	Regarding claim 10, the non-positive connection is formed between the damper tube 6 and the air spring piston 4 via the compression of the spring region 15 of the adapter piece. 
	Regarding claim 12, prior to the compression of the spring region, the method comprises positioning the adapter piece 12 on a supporting element 11 that is connected to the damper tube in an integral manner, the adapter piece being moved relative to the air spring piston during the relative assembly movement, and being substantially stationary relative to the damper tube. 
Regarding claim 18, a radially-outward-facing surface of each spring part region includes a depression (portion between ribs 18) or a hole.
Regarding claim 22, each of the multiple distinct spring part regions extends outwards in a different direction from a radially innermost wall (annular wall at #12 in figure 3) of the adapter piece.
	Regarding claim 23, each of the multiple distinct spring part regions 14/15 is cantilevered and has five distinct sides that face different directions (top of 14/15, bottom, left side, right side and end side at #15 in figure 2).
	Regarding claim 25, the spring region comprises multiple distinct spring part regions that are cantilevered and extend from a radially
innermost portion of the adapter piece to a radially outermost portion of the adapter piece.
	Regarding claim 26, the spring part region comprises multiple distinct spring part regions 18, wherein each of the multiple distinct spring part regions has planar sides and extends outwards in a different direction from a radially innermost portion of the adapter piece.
Regarding claim 27, compressing the multiple, distinct, outward-facing spring regions 14/15 of the spring region of the adapter piece during the relative assembly movement comprises elastically deforming connecting portions of the adapter piece where each of the multiple, distinct, outward-facing spring regions is connected to a radially innermost portion of the adapter piece.

Claim(s) 1-2, 14, 16-17, 19, and 22-24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fowler (US# 1126971).
	Fowler discloses all the limitations of the instant claims including; an adapter piece 14 capable of connecting a damper tube and an air spring piston in a non-positive manner, wherein the adapter piece comprises a spring region having multiple distinct spring part regions 14a disposed in a single radial plane of the adaptor piece, wherein the spring part regions are discontinuous in a circumferential direction. 
Regarding claim 2, note first ring portion 14b, second ring portion 14b, and cavities that open radially outward (spaces between spring fingers 14a), wherein in an axial direction the cavities are disposed directly between and defined at least in part by the first and second ring regions, wherein the spring part regions 14a are disposed in the axial direction directly between the first and second ring regions.
Regarding claim 14, a base of each spring part region is integral with a remainder 14b/14c of the adapter piece, wherein each spring part region 14a extends from a radially innermost portion of the adapter piece to a radially outermost portion of the adapter piece, wherein the base of each spring part region is disposed at the radially innermost portion of the adapter piece.  
Regarding claim 16, a slot extends in the circumferential direction above and below the base of each spring part region.

    PNG
    media_image1.png
    346
    524
    media_image1.png
    Greyscale

	Regarding claim 17, the adapter comprises four multiple distinct spring part regions, a different one of the spring part regions is disposed in each quadrant of the single radial plane.  

    PNG
    media_image2.png
    704
    730
    media_image2.png
    Greyscale


Regarding claim 19, excluding an upper surface of the first ring region and a lower surface of the second ring region, the adapter piece is symmetric across the single radial plane and across at least one plane that is orthogonal to the single radial plane.
Regarding claim 22, each of the multiple distinct spring part regions 14a extends outwards in a different direction from a radially innermost wall of the adapter piece.
	Regarding claim 23, each of the multiple distinct spring part regions 14a is cantilevered and has five distinct sides that face different directions (top of 14a, bottom, radial inner side, radial outer side and end side at the free end).
Regarding claim 24, each of the multiple distinct spring part regions has 14a a first pair of opposing surfaces and a second pair of opposing surfaces, wherein a central axis of each spring part region occupies a space halfway between the first pair of opposing surfaces and halfway between the second pair of opposing surfaces and is nonintersecting with the first and second pair of opposing surfaces, wherein the central axes of the multiple distinct spring part regions are nonintersecting with a longitudinal axis that extends through a center of the adapter piece.

    PNG
    media_image3.png
    421
    758
    media_image3.png
    Greyscale



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klitsch et al (US# 6827342) in view of Watson (US# 3621949).  
Klitsch et al discloses all the limitations of the instant claims with exception to an integrally formed bulge and support element.  Klitsch et al instead show the adapter supported on an end face 11 of the damper.  Watson et al discloses a similar device and further teach an end face of a damper formed by a support element 24 received in an integrally formed bulge of a damper tube 12 for sealing the end of a damper.  It would have been obvious to one of ordinary skill in the art at before the effective filing date of the claimed invention to use an integrally formed bulge, as taught by Watson, to receive an end member and thereby form the end surface of Klitsch et al as an obvious means of constructing the damper which provides a secure welded closure of the damper tube.

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY T KING whose telephone number is (571)272-7117. The examiner can normally be reached 10:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571 272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRADLEY T KING/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        



BTK